Exhibit 10.5

 

SECOND AMENDMENT TO CONSULTING AGREEMENT

 

 

THIS SECOND AMENDMENT TO CONSULTING AGREEMENT (“Amendment”) is made and entered
into as of this June 30, 2020, by and between Beach House Consulting, LLC, a
Minnesota limited liability company (“Consultant”) and Clyra Medical
Technologies, Inc., a California corporation (“Client”), with respect to the
following:

 

r e c i t a l s :

 

A.     Consultant and Client are parties to that certain Consulting Agreement
dated December 30, 2015 (“Consulting Agreement”), as amended December 31, 2019
(“First Amendment”).

 

B.     The Consulting Agreement provides that Consultant is to receive a
consulting fee of $1,125,000, payable over 48 months, beginning after Client has
generated $250,000 in gross sales of products for three consecutive months.

 

C.     Client has represented to Consultant that this and other obligations are
impeding its efforts to raise capital needed to further its business plan, and
has offered Consultant 3,639.03 shares of its common stock in lieu of cash due
under the Consulting Agreement.

 

D.     Company and Consultant desire to amend the Consulting Agreement to
reflect the issuance of shares in lieu of cash payment as set forth herein.

 

E.     Capitalized terms used but not otherwise defined herein shall have the
meaning given to such terms in the Consulting Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree to amend,
modify and supplement the Consulting Agreement as follows:

 

1.     Payment of Fees. Section 6 of the Consulting Agreement provides for the
payment by Client to Consultant of $1,125,000, payable in 48 monthly
installments, payable upon the occurrence of certain trigger events, which, as
modified by the First Amendment, have not yet occurred. In full satisfaction of
its obligations to pay the consulting fees of $1,150,000, Client shall issue
Consultant 3,639.03 shares of Client’s common stock, paid at $310 per share.
Client acknowledges receipt of same and the satisfaction of Client’s obligations
to pay the consulting fees.

 

2.     Miscellaneous.

 

(a)     Effect of Amendment. Except to the extent the Consulting Agreement is
modified by this Amendment, the remaining terms and conditions of the Consulting
Agreement shall remain unmodified and in full force and effect. In the event of
any conflict between the terms and conditions of the Consulting Agreement and
the terms and conditions of this Amendment, the terms and conditions of this
Amendment shall prevail and control.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Entire Agreement. The Consulting Agreement, together with this
Amendment, embodies the entire understanding between the parties hereto with
respect to its subject matter and can be changed only by an instrument in
writing signed by the parties hereto.

 

(c)     Counterparts. This Amendment may be executed in one or more
counterparts, including the transmission of counterparts by facsimile or
electronic mail, each of which shall be deemed an original but all of which,
taken together, shall constitute one in the same Amendment.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Consulting Agreement as of the day and year first-above written.

 

 

CLIENT

 

CLYRA MEDICAL TECHNOLOGIES, INC. 

 

/s/Steven V. Harrison

By: _______________________

Steven V. Harrison, President

 

 

CONSULTANT

 

BEACH HOUSE CONSULTING, LLC

 

/s/Jack B. Strommen

By: _________________________

Jack B. Strommen, Manager

 

 

 